NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

TIFFINY ROUSEY,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D17-4094
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 21, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; James A. Yancey,
Judge.

Tiffiny Rousey, pro se.


PER CURIAM.

             Affirmed. See Stovall v. Cooper, 860 So. 2d 5 (Fla. 2d DCA 2003) (en

banc); Stokes v. State, 851 So. 2d 788 (Fla. 2d DCA 2003); Brown v. State, 793 So. 2d
27 (Fla. 2d DCA 2001); Toomer v. State, 895 So. 2d 1256 (Fla. 1st DCA 2005); Teart v.

State, 866 So. 2d 145 (Fla. 1st DCA 2004); Sherwood v. State, 745 So. 2d 378 (Fla. 4th

DCA 1999).



LaROSE, C.J., and CASANUEVA and CRENSHAW, JJ., Concur.